UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4408



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTHONY EMANUEL WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-98-148)


Submitted:   September 6, 2001        Decided:   September 11, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Emanuel Williams, Appellant Pro Se.          Robert Edward
Bradenham, II, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Emanuel Williams appeals from the district court’s

order denying his motion to reconsider the court’s prior order

ruling on his request for return of seized property under Fed. R.

Crim P. 41(e). We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court.    United States v. Williams,

No. CR-98-148 (E.D. Va. Apr. 4, 2001).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2